Newburger, J.
This is an appeal from a judgment entered on a verdict, rendered by direction of the court, in favor of plaintiff.
The defense is that the note was accommodation paper and was diverted, and that the plaintiff, at the time of maldng the same, had notice of these facts.
The record clearly shows that the bank took the note .in the regular course of business, and there was no evidence of any diversion, and, therefore, the trial justice properly denied defendant’s itiotion for a direction of a verdict in his favor.
The judgment appealed from must be affirmed, with costs.
Fitzsimons, J., concurs.
Judgment affirmed, with costs.